Title: From Alexander Hamilton to Caleb Swan, 13 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. May 13th. 1800
          
          Enclosed is an extract of a letter wher from Major Hoops—
          I know it is the regular established method to demand the receipt of the soldier himself as a necessary voucher. But it appears to me that a case of this kind, where the vouchers represented stated to have been forwarded by Lieut Pope are received, is an exception to the general Rule, and that such vouchers ought to be deemed an a substitute for the receipt of the Soldier. This last it could be  impossible to could not be procured without compulsion, and even then it would not, strictly speaking, be consistent with truth. To such a step I would decline having recourse unless the forms an a rigded rigid  adherence to form in your department should render it necessary. You will write to me on the subject without delay.
          C. Swan Esr.
        